Title: From John Adams to the President of Congress, No. 16, 10 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 10 March 1780. RC (PCC, No. 84, I, f. 313–315). LbC in John Thaxter’s hand (Adams Papers); notation by Thaxter: “Delivered to Mr. Brown 15th March.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:541.
     In this letter, read by Congress on 11 Sept., John Adams again commented on Adm. Sir George Rodney’s luck in his victories over the Spanish fleets, and noted rumors that Rodney had enjoyed further success against some French vessels. He believed, however, that the admiral’s good fortune was attributable directly to the French and Spanish insistence on keeping an “immense” fleet in the European theater at a time when the dispatch of even a quarter of those ships to American waters could bring a decisive victory. Finally, Adams noted with pride the reported successes of American privateers and enclosed the Courier de l’Europe of 3 March and the Gazette de France of 10 March.
    